

EXHIBIT 10.2
OCCIDENTAL PETROLEUM CORPORATION
2005 LONG-TERM INCENTIVE PLAN
TOTAL SHAREHOLDER RETURN INCENTIVE AWARD
TERMS AND CONDITIONS
(Equity-based and Equity-settled Award)






DATE OF GRANT:
 
July 11, 2012
 
PERFORMANCE SHARES:
 
See Morgan Stanley Smith Barney Benefit Access “Other Awards/ My Awards/Awarded”
 
PERFORMANCE PERIOD:
July 1, 2012 through June 30, 2015





The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
corporation (“Occidental” and, with its subsidiaries, the “Company”), and the
Eligible Employee receiving this award (the “Grantee”).


1.           Grant of Performance Shares.  In accordance with these Terms and
Conditions and the Occidental Petroleum Corporation 2005 Long-Term Incentive
Plan, as the same may be amended from time to time (the “Plan”), Occidental
grants to the Grantee as of the Date of Grant, the right to receive in Shares up
to the number of Performance Shares.  For the purposes of these Terms and
Conditions, “Performance Shares” means a bookkeeping entry that records the
equivalent of Shares awarded pursuant to Sections 4.2 and, to the extent
applicable, 5.2 of the Plan that is payable upon the achievement of the
Performance Goal. Performance Shares are not Shares and have no voting rights
or, except as stated in Section 6, dividend rights.


2.           Restrictions on Transfer.  (a) Neither these Terms and Conditions
nor any right to receive Shares or cash pursuant to these Terms and Conditions
may be transferred or assigned by the Grantee other than (i) to a beneficiary
designated on a form approved by the Company (if enforceable under local law),
by will or, if the Grantee dies without designating a beneficiary of a valid
will, by the laws of descent and distribution, or (ii) pursuant to a domestic
relations order, if applicable, (if approved or ratified by the Committee).


(b) Further, if the Grantee was a Named Executive Officer during the last
completed fiscal year prior to vesting, then such Grantee shall retain
Beneficial Ownership of Shares equal to not less than 50% of the net after-tax
Shares received under these Terms and Conditions until the third anniversary
date of the vesting of the Shares under this Award (the “Beneficial Ownership
Period”). Compliance with the foregoing requirement shall be determined by
reference to the reports filed by the Grantee on Forms 3, 4, and 5, as
applicable, pursuant to Section 16(a) of the Securities Exchange Act of 1934
(the “Exchange Act”) and the aggregate number of Shares reported as Beneficially
Owned during the Beneficial Ownership Period shall be not less than the sum of
the number of Shares then required to be so owned pursuant to these Terms and
Conditions and the terms and conditions of any other grant containing this or a
similar requirement.  For purposes of these Terms and Conditions, “Beneficial
Ownership” has the meaning ascribed in Rule 16a-1(2) under the Exchange Act and
“Named Executive Officer” has the meaning ascribed thereto pursuant to Item 402
of Regulation S-K under the Exchange Act.


2012 TSRI
1 of 11


 
 
 
 
3.           Performance Goal.  The Performance Goal for the Performance Period
is based on Total Shareholder Return (defined as Total Stockholder Return in the
Plan) of the Peer Companies listed below and the S&P 500 Index, as set forth on
Exhibit 1.  Total Shareholder Return shall be calculated for each Peer Company
using the average of its last reported sale price per share of common stock on
the New York Stock Exchange - Composite Transactions for the last ten trading
days preceding July 1, 2012 and the average of its last reported sale price per
share of common stock on the New York Stock Exchange - Composite Transactions
for the last ten trading days ending with June 30, 2015.  In addition to
Occidental, the Peer Companies are: Anadarko Petroleum Corporation, Apache
Corporation, Canadian Natural Resources Limited, Chevron Corporation,
ConocoPhillips, Devon Energy Corporation, EOG Resources, Inc., ExxonMobil
Corporation, Hess Corporation, Royal Dutch Shell plc, and Total S.A.
(collectively, the “Peer Companies” and individually, a “Peer Company”);
provided however, that consistent with Section 162(m), if at any time during the
Performance Period, a Peer Company is acquired, ceases to exist, ceases to be a
publicly-traded company at any time during the Performance Period, files for
bankruptcy, spins off 25 percent or more of its assets, or sells all, or
substantially all, of its assets, then such company will be removed and treated
as if it had never been a Peer Company and the achievement of the Performance
Goal will be determined with respect to the remaining Peer Companies as set
forth on Exhibit 1.


4.           Vesting And Forfeiture of Performance Shares.  (a) If the Grantee
fails to accept this award prior to the next record date for the payment of
dividends on the Common Stock subsequent to the Date of Grant, then,
notwithstanding any other provision of this award, the Grantee shall forfeit all
rights under this award and this award will become null and void.  For purposes
of this section, acceptance of the award shall occur on the date the Grantee
accepts this Total Shareholder Return Incentive Award through Morgan Stanley
Smith Barney Benefit Access or any replacement online system designated by the
Company.


(b) The Grantee must remain in the continuous employ of the Company through the
last day of the Performance Period to receive payment of this award.  The
continuous employment of the Grantee will not be deemed to have been interrupted
by reason of the transfer of the Grantee’s employment among the Company and its
affiliates or an approved leave of absence.  However, if, prior to the end of
the Performance Period, the Grantee dies or becomes permanently disabled while
in the employ of the Company and terminates as a result thereof, retires with
the consent of the Company, or terminates employment for the convenience of the
Company (each of the foregoing, a “Forfeiture Event”), then the number of
Performance Shares  upon which the Grantee's award is based will be reduced on a
pro rata basis based upon the number of days remaining in the Performance Period
following the date of the Forfeiture Event.  If the Grantee terminates
employment voluntarily or is terminated for cause before the end of the
Performance Period, then these Terms and Conditions will terminate automatically
on the date of Grantee’s termination and Grantee shall forfeit the right to
receive any Shares or cash hereunder.


(c) The Grantee's right to receive payment of this award in an amount not to
exceed the Performance Shares, rounded up to the nearest whole share, will be
based on, and become nonforfeitable upon the Committee’s certification of, the
attainment of the Performance Goal.


(d) Notwithstanding Section 4(c), if a Change in Control event occurs prior to
the end of the Performance Period, the Grantee's right to receive payment at 50%
of the Performance Shares awarded (as adjusted for any Forfeiture Event pursuant
to Section 4(b)) will become nonforfeitable.  The right to receive Shares in
excess of 50% of the Performance Shares awarded (as adjusted for any Forfeiture
Event pursuant to Section 4(b)) will be forfeited.


2012 TSRI
2 of 11


 
 
 
 
(e) Notwithstanding Section 4(c), if Occidental’s Total Shareholder Return does
not exceed the Total Shareholder Return of the Standard & Poor’s 500 Stock Index
(S&P 500 Index) for the same period, the Grantee’s right to receive Shares in
excess of 50% of the Performance Shares awarded will be forfeited.  This
comparison shall be calculated using Occidental’s Total Shareholder Return as
defined under Section 3, and by using the average of the closing S&P 500 Index
value for the last ten trading days preceding July 1, 2012 and the average of
the closing S&P 500 Index value for the last ten trading days preceding June 30,
2015 to calculate the Total Shareholder Return for the S&P 500 Index.


5.           Payment of Awards.  The Performance Shares as adjusted pursuant to
Sections 4 and 7 of these Terms and Conditions will be settled in Shares
only.  The Shares covered by these Terms and Conditions or any prorated portion
thereof shall be issued to the Grantee as promptly as practicable after the
Committee's certification of the attainment of the Performance Goal or the
Change in Control event, as the case may be; but in any event, no later than the
15th day of the third month following the end of the first taxable year in which
the award is no longer subject to a substantial risk of forfeiture.


6.           Crediting and Payment of Dividend Equivalents.  With respect to the
number of Performance Shares listed above, the Grantee will be credited on the
books and records of Occidental with an amount (the “Dividend Equivalent”) equal
to the amount per share of any cash dividends declared by the Board on the
outstanding Shares as and when declared with a record date during the period
beginning on the Date of Grant and ending with respect to any portion of the
Performance Shares covered by these Terms and Conditions on the date on which
the Committee certifies the attainment of the Performance Goal or the Change in
Control event, as the case may be, or, if earlier, the date on which the Grantee
forfeits the right to receive such portion.  Occidental will pay in cash to the
Grantee an amount equal to the Dividend Equivalents credited to such Grantee,
adjusted, if appropriate, to reflect the same payment percentage that is used to
determine the payment of the Performance Shares following certification of the
attainment of the Performance Goal or the Change in Control event, as the case
may be, as promptly as may be practicable following such certification or Change
in Control event, but, in any event, no later than the 15th day of the third
month following the end of the first taxable year in which the award is no
longer subject to a substantial risk of forfeiture.


7.           Adjustments.  (a) The number of Performance Shares or kind of
shares of stock covered by these Terms and Conditions shall be adjusted as the
Committee determines pursuant to Section 7.2 of the Plan in order to prevent
dilution or expansion of the Grantee's rights under these Terms and Conditions
as a result of events such as stock dividends, stock splits or other changes in
the capital structure of Occidental, or any merger, consolidation, spin-off,
liquidation or other corporate transaction having a similar effect.  If any such
adjustment occurs, the Company will give the Grantee written notice of the
adjustment.
 
(b) In addition, the Committee may adjust the Performance Goal or other features
of this Grant as permitted by Section 5.2.3 of the Plan.


8.           No Employment Contract.  Nothing in these Terms and Conditions
confers upon the Grantee any right with respect to continued employment by the
Company, nor limits in any manner the right of the Company to terminate the
employment or adjust the compensation of the Grantee.  Unless otherwise agreed
in a writing signed by the Grantee and an authorized representative of the
Company, the Grantee’s employment with the Company is at will and may be
terminated at any time by the Grantee or the Company.


2012 TSRI
3 of 11


 
 
 
 
9.           Taxes and Withholding.  Regardless of any action the Company takes
with respect to any or all income tax (including U.S. federal, state and local
tax and non-U.S. tax), social insurance, payroll tax, payment on account or
other tax-related items related to the Grantee’s participation in the Plan and
legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company.  The Grantee further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Total Shareholder Return Incentive Award,
including the grant or vesting of the Total Shareholder Return Incentive Award
and the receipt of Dividend Equivalents; and (ii) does not commit to and is
under no obligation to structure the terms of the grant or any aspect of the
Total Shareholder Return Incentive Award to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result.  Further,
if the Grantee has become subject to tax in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable event, the Grantee
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items.  In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee (A) in connection with the
issuance of any Shares or any other consideration pursuant to this Total
Shareholder Return Incentive Award (other than the payment of Dividend
Equivalents), from any Shares or cash that are to be issued or paid to the
Grantee pursuant to these Terms and Conditions, in any combination as determined
by the Committee at the time of Certification, or (B) in connection with the
granting of Performance Shares or the payment of Dividend Equivalents pursuant
to this grant of Performance Shares, from the Grantee’s wages or other cash
compensation (including Dividend Equivalents).  The Grantee shall pay to the
Company any amount of Tax-Related Items that the Company may be required to
withhold as a result of the Grantee’s receipt of this Total Shareholder Return
Incentive Award that cannot be satisfied by the means previously described.


10.           Compliance with Law.  The Company will make reasonable efforts to
comply with all applicable federal, state and non-U.S. securities laws; however,
the Company will not issue any Shares or other securities pursuant to these
Terms and Conditions if their issuance would result in a violation of any such
law.  However, if it is not feasible for the Company to comply with such laws
with respect to the grant or settlement of these awards, then the awards may be
cancelled without any compensation or additional benefits provided to Grantee as
a result of the cancellation.


11.           Relation to Other Benefits.  The benefits received by the Grantee
under these Terms and Conditions will not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the
Company.  Additionally, the Performance Shares are not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses or long-service awards.  This grant of Performance
Shares does not create any contractual or other right to receive future grants
of Performance Shares, or benefits in lieu of Performance Shares, even if
Grantee has a history of receiving Performance Shares or other stock or cash
awards.


2012 TSRI
4 of 11


 
 
 
 
12.           Amendments.  The Plan may be modified, amended, suspended or
terminated by the Board at any time, as provided in the Plan.  Any amendment to
the Plan will be deemed to be an amendment to these Terms and Conditions to the
extent it is applicable to these Terms and Conditions; however, no amendment
will adversely affect the rights of the Grantee under these Terms and Conditions
without the Grantee's consent.


13.           Severability.  If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.


14.           Entire Agreement; Relation to Plan; Interpretation.  Except as
specifically provided in this Section, these Terms and Conditions, the Exhibit
and the Attachments incorporated in these Terms and Conditions constitute the
entire agreement between the Company and the Grantee with respect to this Total
Shareholder Return Incentive Award.  These Terms and Conditions are subject to
the terms and conditions of the Plan.  In the event of any inconsistent
provisions between these Terms and Conditions and the Plan, the provisions of
the Plan control.  Capitalized terms used in these Terms and Conditions without
definition have the meanings assigned to them in the Plan.  References to
Sections, Exhibits and Attachments are to Sections and Exhibits of, and
Attachments incorporated in, these Terms and Conditions unless otherwise noted.


15.           Successors and Assigns.  Subject to Sections 2 and 4, the
provisions of these Terms and Conditions shall be for the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of the Grantee, and the successors and assigns of the Company.


16.           Governing Law.  The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.


17.           Privacy Rights.  By accepting this Total Shareholder Return
Incentive Award, the Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in these Terms and Conditions by and among, as
applicable, the Company and its affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.  The Grantee understands that the Company holds or may receive from any
agent designated by the Company certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of this Total Shareholder Return Incentive Award or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan, including complying with applicable tax and
securities laws (“Data”).  Data may be transferred to any third parties
assisting in the implementation, administration and management of the
Plan.  These recipients may be located in the Grantee’s country or elsewhere,
and may have different data privacy laws and protections than the Grantee’s
country.  By accepting these Terms and Conditions, the Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes described above.  The Grantee may, at any time,
view Data, request additional information about the storage and processing of
Data,


2012 TSRI
5 of 11


 
 
 
 
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting the Committee in
writing.  Refusing or withdrawing consent may affect the Grantee’s ability to
participate in the Plan.


18.           Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to this Total Shareholder
Return Incentive Award granted under the Plan or future awards that may be
granted under the Plan (if any) by electronic means or to request the Grantee’s
consent to participate in the Plan by electronic means.  The Grantee hereby
consents to receive such documents by electronic delivery and, if requested, to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.


19.           Grantee’s Representations and Releases.  By accepting this Total
Shareholder Return Incentive Award, the Grantee acknowledges that the Grantee
has read these Terms and Conditions and understands that (i) the grant of this
Total Shareholder Return Incentive Award is made voluntarily by Occidental in
its discretion with no liability on the part of any of its direct or indirect
subsidiaries and that, if the Grantee is not an employee of Occidental, the
Grantee is not, and will not be considered, an employee of Occidental but the
Grantee is a third party (employee of a subsidiary) to whom this Total
Shareholder Return Incentive Award is granted; (ii) all decisions with respect
to future awards, if any, will be at the sole discretion of Occidental; (iii)
the Grantee’s participation in the Plan is voluntary; (iv) this Total
Shareholder Return Incentive Award is an extraordinary item that does not
constitute a regular and recurring item of base compensation; (v) the future
value of any Shares issued pursuant to this Total Shareholder Return Incentive
Award cannot be predicted and Occidental does not assume liability in the event
such Shares have no value in the future; (vi) subject to the terms of any tax
equalization agreement between the Grantee and the entity employing the Grantee,
the Grantee will be solely responsible for the payment or nonpayment of taxes
imposed or threatened to be imposed by any authority of any jurisdiction; and
(vii) Occidental is not providing any tax, legal or financial advice with
respect to this Total Shareholder Return Incentive Award or the Grantee’s
participation in the Plan.


In consideration of the grant of this Total Shareholder Return Incentive Award,
no claim or entitlement to compensation or damages shall arise from termination
of this Total Shareholder Return Incentive Award or diminution in value of this
Total Shareholder Return Incentive Award or Shares issued pursuant to this Total
Shareholder Return Incentive Award resulting from termination of the Grantee’s
employment by the Company (for any reason whatsoever) and, to the extent
permitted by law, the Grantee irrevocably releases the Company from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting these
Terms and Conditions, the Grantee shall be deemed irrevocably to have waived his
or her entitlement to pursue such claim.
 
By accepting this Total Shareholder Return Incentive Award, the Grantee agrees,
to the extent not contrary to applicable law, to the General Terms of Employment
set out on Attachment 1 and the Arbitration Provisions set out on Attachment 2,
which, in each case, are incorporated in these Terms and Conditions by
reference.


20.           Relation to Employment Agreement.  In the event of any
inconsistent provisions between these Terms and Conditions and any employment
agreement between the Grantee and the Company, the provisions of these Terms and
Conditions control except with respect to Attachment 2 Arbitration Provisions.


2012 TSRI
6 of 11


 
 
 
 
21.           Imposition of Other Requirements.  Occidental reserves the right
to impose other requirements on the Grantee’s participation in the Plan and on
the Total Shareholder Return Incentive Award, to the extent Occidental
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.


22.           Compliance with Section 409A of the Internal Revenue Code.  All
amounts payable under these Terms and Conditions are intended to comply with the
“short term deferral” exception from Section 409A of the U.S. Internal Revenue
Code (“Section 409A”) specified in Treas. Reg. § 1.409A-1(b)(4) (or any
successor provision). Notwithstanding the foregoing, to the extent that it is
determined that the Plan or this award is subject to Section 409A, these Terms
and Conditions shall be interpreted and administered in such a way as to comply
with the applicable provisions of Section 409A to the maximum extent
possible.  To the extent that the Board determines that the Plan or this award
is subject to Section 409A and fails to comply with the requirements of Section
409A, the Board reserves the right (without any obligation to do so) to amend or
terminate the Plan and/or amend, restructure, terminate or replace this award in
order to cause this award to either not be subject to Section 409A or to comply
with the applicable provisions of such section.


2012 TSRI
7 of 11


 
 
 
 

EXHIBIT 1
2005 Long-Term Incentive Plan
2012 Total Shareholder Return Incentive Award


Total Shareholder Return Payout Schedule


 
TSR Ranking
 
Payout as a
% of Maximum
1st
100%
2nd
85%
3rd
70%
4th
60%
5th
50%
6th
40%
7th
30%
8th
20%
9th
10%
10th
0%
11th
0%
12th
0%



Consistent with Section 162(m), if at any time during the Performance Period, a
Peer Company is acquired, ceases to exist, ceases to be a publicly-traded
company at any time during the Performance Period, files for bankruptcy, spins
off 25 percent or more of its assets, or sells all, or substantially all, of its
assets, such company shall be removed and treated as if it had never been a Peer
Company.  The remaining Peer Companies shall be ranked from first to last and
the payout percentage for the award shall be determined under the above schedule
based on the Company's ranking among the remaining Peer Companies, provided,
that (1) the Committee may use its negative discretion to reduce the payout
percentage associated with the Company's ranking, and (2) if the Company ranks
last among the remaining Peer Companies, the payout percentage shall be 0%.


2012 TSRI
8 of 11


 
 
 
 
Attachment 1


General Terms of Employment




 
A.           Except as otherwise required by law or legal process, the Grantee
will not publish or divulge to any person, firm, corporation or institution and
will not use to the detriment of Occidental, or any of its subsidiaries or other
affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, “Occidental Parties”), at any time during or after
the Grantee’s employment by any of them, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental’s Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.
 
B.           At the time of leaving employment with the Company, the Grantee
will deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the Occidental Parties (whether
generated by them or as a result of their business relationships), including any
copies (whether in paper or electronic form), that the Grantee has in the
Grantee’s possession or control.
 
C.           The Grantee will, during the Grantee’s employment by the Company,
comply with the provisions of Occidental’s Code of Business Conduct.
 
D.           Except as otherwise required by the Grantee’s job or permitted by
law, the Grantee will not make statements about any Occidental Parties (1) to
the press, electronic media, to any part of the investment community, to the
public, or to any person connected with, employed by or having a relationship
with any of them without permission of an officer of the Company or (2) that are
derogatory, defamatory or negative.  Nothing herein, however, shall prevent
Grantee from making a good faith report or complaint to appropriate governmental
authorities.  To the fullest extent permitted by law, Grantee will not interfere
with or disrupt any of the Company’s operations or otherwise take actions
intended directly to harm any of the Occidental Parties.
 
E.           All inventions, developments, designs, improvements, discoveries
and ideas that the Grantee makes or conceives in the course of employment by the
Company, whether or not during regular working hours, relating to any design,
article of manufacture, machine, apparatus, process, method, composition of
matter, product or any improvement or component thereof, that are manufactured,
sold, leased, used or under development by, or pertain to the present or
possible future business of the Company shall be a work-for-hire and become and
remain the property of Occidental, its successors and assigns.
 
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.
 
2012 TSRI
9 of 11


 
 
 
 
F.           The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the
Grantee.  The Company, in its sole discretion, may at any time amend or
supplement the foregoing terms.  The Grantee’s breach of the foregoing General
Terms of Employment will entitle the Company to take appropriate disciplinary
action, including, without limitation, reduction of the Total Shareholder Return
Incentive Award granted pursuant to these Terms and Conditions and termination
of employment.
 
2012 TSRI
10 of 11

 
 
 
 
 
Attachment 2


Arbitration Provisions


Any dispute arising out of or in any way related to the Grantee’s employment
with the Company, or the termination of that employment, will be decided
exclusively by final and binding arbitration pursuant to any procedures required
by applicable law.  To the extent not inconsistent with applicable law, any
arbitration will be submitted to American Arbitration Association (“AAA”) and
subject to AAA Employment Arbitration Rules and Mediation Procedures in effect
at the time of filing of the demand for arbitration.  Only the following claims
are excluded from these Terms and Conditions: (1) claims for workers’
compensation, unemployment compensation, or state disability benefits, and
claims based upon any pension or welfare benefit plan the terms of which contain
an arbitration or other non-judicial dispute resolution procedure, (2) to the
extent permitted by applicable law, claims for provisional remedies to maintain
the status quo pending the outcome of arbitration, (3) claims based on
compensation award agreements and incentive plans and (4) claims which are not
permitted by applicable law to be subject to a binding pre-dispute arbitration
agreement.


Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.


To the extent required under applicable law, the Grantee’s responsibility for
payment of the neutral arbitrator’s fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator.  Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator's expenses and
fees.  Any controversy regarding the payment of fees and expenses under this
arbitration provision shall be decided by the arbitrator.


The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court.  Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award.  The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.


2012 TSRI
11 of 11

 